Citation Nr: 1529384	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah



THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a neck injury.   

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1987 and November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The Veteran and her husband testified at a September 2014 hearing before the undersigned.  A transcript of the hearing is associated with the file.  

The issue of entitlement to service connection for residuals of a neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied service connection for residuals of a neck injury.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.  

2.  Evidence received since the March 1997 decision relates to a previously unestablished fact necessary to substantiate the claim.

3.  Bilateral hearing loss disability was not manifest during service and an organic disease of the nervous system was not manifest within one year of separation.  Bilateral sensorineural hearing loss disability is not attributable to service.

4.  Tinnitus did not manifest during service and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is unrelated to service.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied service connection for residuals of a neck injury is final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.156(b), 20.1103 (1996).

2.  Evidence received since the March 1997 rating decision is new and material and the claim for service connection for residuals of a neck injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

Given the Board's favorable disposition to reopen the claim for service connection for residuals of a neck injury and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time regarding that issue.  Regarding the other issues decided in this decision, the record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in December 2011. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In regards to the claims for service connection for bilateral hearing loss disability and tinnitus, VA obtained the Veteran's service treatment records (STRs), Social Security Administration records, VA treatment records, and lay statements.  He was also provided with VA examinations.  As the examinations included a review of the pertinent medical history, clinical findings, and diagnoses, the Board finds that the evidence is adequate to make a determination on these claims. 

Moreover, in September 2014, the appellant was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issue on appeal.  The VLJ explained the concept of service connection and clarified the type of evidence that would support the Veteran's claim.  During the hearing, the Veteran set forth her arguments and contentions.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

New and Material

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1997, the RO denied the Veteran's claim for residuals of a neck injury.  The appellant was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial of service connection was based on the fact that there was no evidence of a neck disability or injury that was incurred during service and no evidence of a link between the current neck disability and service.  The evidence before the RO was service treatment records, an April 1996 VA examination, and lay statements provided in 1996.  In essence, at the time of the prior denial, there was evidence of a current neck disability, but no evidence of in-service injury or a nexus to service.

Since the RO decision, the Veteran submitted a December 2011 letter from D.J.B., a field medic that served with the Veteran, stating that he treated the Veteran's neck injury during service.  

In sum, at the time of the prior denial, there was evidence of a post-service neck disability.  However, there was no evidence of an in-service injury.  The December 2011 letter, probative value aside, goes to cure a prior evidentiary defect, e.g., evidence of an in-service injury, which was not previously substantiated in the RO decision in March 1997.  Hence, this evidence is not cumulative.  


Service Connection

As an initial matter, the Board has considered the case under the law governing Gulf War veterans.  However, neither claimed disabilities qualify as an undiagnosed illness for compensation purposes.  In addition, since the appellant did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system (sensorineural hearing loss and tinnitus) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that loud noise exposure while in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, she asserts that her MOS, motor transportation operator, required her to drive trucks which resulted in loud noise from the exhaust right by her head and generators that were on the truck.  She asserted she was also exposed to loud noise from explosions, gunfire, and mortars.

STRs are negative for any complaints, diagnoses, history or treatment for bilateral hearing loss or tinnitus.  All examinations during service show that the ears, drums and audiological evaluation were normal.  On separation examination in April 1991, the Veteran's hearing was found to be normal on examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
20
LEFT
0
0
5
5
5

The Veteran was afforded VA examinations in January 2012 and February 2014.  Both examiners diagnosed bilateral sensorineural hearing loss and tinnitus.  During the January 2012 VA examination the Veteran reported experiencing hearing loss since being in service.  She noted difficulty in conversation, especially around noise.  She also described a constant bilateral tinnitus that sounds like a high-frequency "ringing."  She asserted that tinnitus wasn't bad at first but has progressively worsened and is louder.  During the February 2014 VA examination she reported that she is unsure of the onset of tinnitus but feels that it began a long time ago.

The pure tone thresholds, in decibels, from the January 2012 examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
50
50
LEFT
20
25
40
50
50



The pure tone thresholds, in decibels, from the February 2014 examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
55
45
LEFT
20
25
50
55
45

Maryland CNC speech recognition scores were 94 percent in the right ear for both examinations.  For the left ear the scores were 94 percent in January 2012 and 92 percent in February 2014. 

The January 2012 examiner opined that it was not at least as likely as not that the Veteran's hearing loss is related to service.  The examiner explained that the Veteran's hearing was normal at separation and no threshold shift was noted at either ear.  The examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss. 

The February 2014 examiner stated that the Veteran currently has a hearing loss which is less likely as not related to noise exposure during service.  She asserted that tinnitus is a symptom which has a known association with hearing loss.  Therefore, she opined that it is less likely as not that the Veteran's tinnitus was caused by or a result of her noise exposure.  The examiner explained that no report of tinnitus was found in the claims file for the period of service.  She asserted that no significant changes in hearing were seen during service. 

During the hearing, the Veteran and her husband provided testimony that the Veteran currently has symptoms of a hearing loss disability and tinnitus.

The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of her service.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has hearing loss disability and tinnitus.  However, the evidence is against a nexus between the hearing loss disability and tinnitus.

The Board reiterates that the April 1991 separation examination is negative for any complaints, diagnoses, history or treatment for hearing loss and tinnitus.  Rather, the ears, drums and audiometric findings were normal.  In addition, the Veteran specifically denied ear trouble and hearing loss.  Here, an organic disease of the nervous system was not "noted" during service and she did not have characteristic manifestations sufficient to identify the disease entities during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, neither a hearing loss disability nor tinnitus were manifest during service or within one year of separation and neither is otherwise related to service.  see 38 C.F.R. § 3.303(b)

In addition, at no time did any professional relate the Veteran's hearing loss and tinnitus to service.  The January 2012 and February 2014 VA examiners reviewed the claims file, examined the Veteran, and provided adequate rationale for their opinions that there was no nexus between the current hearing loss and tinnitus to the claimed noise exposure in service.  As to bilateral hearing loss, the January 2012 VA examiner explained that the Veteran's hearing was normal at separation and no threshold shift was noted at either ear.  As to bilateral hearing loss and tinnitus, the February 2014 VA examiner explained that no significant changes in hearing were seen during service and there is no report of tinnitus in service.  

As the VA-authorized examiners explained the reasons for their conclusions based on an accurate characterization of the evidence in the claims file, their opinions are entitled to substantial probative weight.  They based their opinions on the examinations of the Veteran, the Veteran's statements and medical evidence.

The only other opinion is that of the Veteran.  The Veteran is competent to testify to her observations, and the VA-authorized examiner conceded her in-service noise exposure, as does the Board.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, she is competent to report that she experiences ringing and decreased auditory acuity as such comes to her through her senses.  Layno v. Brown, 6 Vet.App. 465, 469 (1994)  On the question as to whether current bilateral hearing loss disability and tinnitus are related to service, however, the specific, reasoned opinion of the examiners who performed the January 2012 and February 2014 VA-authorized examination is of greater probative weight than the assertions of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  To the extent that there is any report that she experienced hearing loss or tinnitus during service, such would be inconsistent with the service treatment records and not credible.

The weight of the evidence therefore reflects that hearing loss disability and tinnitus did not manifest in service, sensorineural hearing loss disability and tinnitus did not manifest within the one year presumptive period, and there is no relationship between current hearing loss disability or tinnitus and the in-service noise exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

The application to reopen the claim of service connection for residuals of a neck injury is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

 Entitlement to service connection for tinnitus is denied.


REMAND

After carefully considering this matter, the Board finds that the issue of service connection for residuals of a neck injury must be remanded for further development.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran provided a letter from a field medic dated December 2011 which indicates that the Veteran injured her neck during service.  He asserts that her neck was seriously injured when her head hit the roof of the vehicle due to bombs on desert ground.  He stated he treated her for her neck injury.  The Board finds the statement to be credible as it is consistent with other evidence in the claims file.   

The Veteran was afforded a VA examination in January 2012.  It does not appear that the examiner considered the statement from the field medic in providing her opinion.  The examiner stated that she could not find a record of the Veteran striking her head on the roof of a vehicle during service and found that there was absolutely no evidence of neck pain while in service.  She also did not list the field medic's letter as evidence reviewed in the file.  

Therefore, an addendum opinion that clearly addresses all the evidence, to include the statement from the field medic provided in December 2011, must be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion as to the likely etiology of the claimed residuals of a neck injury. 

The VA examiner should review the claims file, to include this remand.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any residuals of a neck injury had its clinical onset during service or otherwise is due to an event or incident of Veteran's periods of active service, including the reports of her hitting her head on the roof of the truck.  The VA examiner is instructed to assume, for the purposes of this medical opinion request, that the Veteran was treated for a neck injury in service due to her head hitting the roof of the vehicle.  

The examiner must specifically address the lay statements and hearing testimony, regarding the onset of the symptom. 

The examiner should provide a comprehensive report, including complete explanation for all conclusions.
3.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


